Name: Commission Regulation (EEC) No 2665/83 of 22 September 1983 amending Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts with regard to the coefficients applicable to skimmed-milk powder sold under Regulations (EEC) No 368/77, (EEC) No 443/77 and (EEC) No 1844/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 83 Official Journal of the European Communities No L 263/5 COMMISSION REGULATION (EEC) No 2665/83 of 22 September 1983 amending Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts with regard to the coefficients applicable to skimmed-milk powder sold under Regulations (EEC) No 368/77 , (EEC) No 443/77 and (EEC) No 1844/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 theroef, The following changes are made to part 5 of Annex I to Regulation (EEC) No 1 245/83 : 1 . The second subparagraph of note (') shall read as follows : ' In intra-Community trade in skimmed-milk powder in the unaltered state sold under Regula ­ tions (EEC) No 368/77 (OJ No L 52, 24. 2. 1977) and (EEC) No 443/77 (OJ No L 58, 3 . 3 . 1977) the amount indicated shall be multiplied by the coeffi ­ cient 0,18 .' Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (3), as last amended by Regulation (EEC) No 2417/83 (4); Whereas the monetary compensatory amounts for skimmed-milk powder purchased under the terms of Commission Regulations (EEC) No 368/77 (*), (EEC) No 443/77 (6) and (EEC) No 1844/77 Q are worked out in the light of the minimum selling prices fixed by means of the tendering procedures or else resulting from the aid amounts fixed by means of these pro ­ cedures : 2. The fourth subparagraph of note (6) shall read as . follows : ' In intra-Community trade and trade with non- member countries the supplementary amounts specified above shall, if the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368/77 (OJ No L 52, 24. 2. 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) and (EEC) No 1844/77 (OJ No L 205, 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms, be multiplied by the coefficient 0,31 . Whereas over the last few weeks the prices of skimmed-milk powder purchased under the above ­ mentioned Regulations have increased ; whereas the relevant coefficients should therefore be revised ; This provision shall apply to trade in products containing fish meal up to 31 December 1983.' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 106, 12. 5. 1971 , p. 1 . fa OJ No L 199, 22. 7 . 1983, p. 11 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 October 1983 . (3) OJ No L 135, 23 . 5 . 1983, p. 3 . (&lt;) OJ No L 239, 29 . 8 . 1983, p . 1 . O OJ No L 52, 24 . 2. 1977, p . 19 . (j OJ No L 58, 3 . 3 . 1977, p. 16. 0 OJ No L 205, 11 . 8 . 1977, p . 11 . No L 263/6 Official Journal of the European Communities 24. 9 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1983 . For the Commission Poul DALSAGER Member of the Commission